DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of (US 11,283,242).  Although the conflicting claims are not identical, they are not patentably distinct from each other because
The claims recite a semiconductor optical device comprising a mesa stripe structure includes a contact layer on the semiconductor substrate in a first direction, where an adjacent layer on the semiconductor substrate and adjacent to the mesa stripe structure in a second direction orthogonal to the first direction; where a passivation film that covers at least a part of the adjacent layer and a resin layer on the passivation film and an electrode that is electrically connected to the contact layer and extends from the contact layer to the resin layer with an inorganic film interposed between the electrode and the resin layer.

Current Application (17/654,841)
(US 11,283,242 )

    PNG
    media_image1.png
    246
    259
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    189
    313
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    56
    313
    media_image3.png
    Greyscale

Claims 4-13

    PNG
    media_image4.png
    174
    304
    media_image4.png
    Greyscale


Claims 15-20

    PNG
    media_image5.png
    95
    256
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    220
    306
    media_image6.png
    Greyscale

 
    PNG
    media_image7.png
    188
    315
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    58
    314
    media_image8.png
    Greyscale

Claims 4-14





    PNG
    media_image9.png
    209
    305
    media_image9.png
    Greyscale

Claims 15-20

A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by - for being broader, or would have been obvious over, the reference claim(s).

Allowable Subject Matter
2.	Claims 1, 14 are allowed.
Nakanishi et al. (US 2018/0287339) considered as prior art.
3.	The following is an examiner’s statement of reasons for allowance: 
Nakanishi et al. ‘339 shows and discloses a semiconductor optical device (Fig 2B; TITLE) in conjunction comprising: a semiconductor substrate (Fig 2B: 101 substrate); a mesa stripe structure that extends in a stripe shape in a first direction on the semiconductor substrate and includes a contact layer (Fig 2B: a mesa extends in a strip shape 108 on the substrate 101 and includes a contact layer 107); an adjacent layer on the semiconductor substrate and adjacent to the mesa stripe structure in a second direction orthogonal to the first direction (Fig 2B: an adjacent layer 109 on the substrate and adjacent to the mesa strip 108 in a second orthogonal direction “X-axis” to the first direction “Z-axis”); a passivation film that covers at least a part of the adjacent layer (Fig 2B: a passivation film 11 covers a part of the adjacent layer 109); a resin layer on the passivation film (Fig 2B: a resin layer 112 on the passivation film 111); an electrode that is electrically connected to the contact layer and extends from the contact layer to the resin layer (Fig 2B: an electrode 113/113A electrically connected to the contact layer 107 and extends continuously from the contact layer to the resin layer 112).  
Nakanishi et al. ‘339 fail to teach an inorganic insulating film that extends from the resin layer to the passivation film under the electrode and is interposed between the electrode and the resin layer, wherein the inorganic insulating film has a length along the second direction that is less than a length of the electrode along the second direction.
Similarly, with respect to claim 14, Nakanishi et al. ‘339 fail to teach an inorganic insulating film that extends from the resin layer to the passivation film under the electrode, wherein the inorganic insulating film has a length along the direction that is less than a length of the electrode along the direction.
The references fail to disclose the structural and functional arrangement required.  Therefore, cclaims 2-13, 15-20 are also allowable as they directly depend on claims 1, 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
 Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/Primary Examiner, Art Unit 2828